Citation Nr: 0310359	
Decision Date: 05/29/03    Archive Date: 06/02/03

DOCKET NO.  96-42 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.	Entitlement to service connection for headaches.

2.	Entitlement to service connection for a psychiatric 
disability.

3.	Entitlement to service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1986 to March 
1988.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 1996 rating decision of the Los 
Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO).  The Board previously remanded the case 
in September 2000 for additional development.  


REMAND

The Board finds that there is additional evidence that must 
be obtained before the claims seeking service connection for 
headaches, a psychiatric disability and for a low back 
disability adjudicated.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain evidence that must be 
obtained to comply with the VCAA and the duty to assist.  
However, it is the RO's responsibility to ensure that all 
appropriate development is undertaken in this case.  The 
evidence suggests that the veteran underwent X-rays or an MRI 
examination or possibly both in April or August 1996.  VA 
outpatient treatment notes from the VA Medical Center in Long 
Beach, California dated in August 1996 indicate that these 
tests were conducted, however copies of the results are not 
included in the claims folder.  Decisions of the Board must 
be based on all of the evidence that is known to be 
available.  38 U.S.C.A. § 5103(A) (West 2002).  The duty to 
assist particularly applies to relevant evidence known to be 
in the possession of the Federal Government, such as VA 
records.  Murphy v. Derwinski, 1 Vet. App. 78 (1990); Counts 
v. Brown, 6 Vet. App. 473 (1994).  Therefore, the RO should 
obtain copies of all imaging tests conducted by the VA 
medical center in Long Beach, California for the period of 
time from 1987 to the present.

The veteran's claims for service connection for headaches, a 
psychiatric disability and a low back disability also require 
VA examinations.  The Court has held that the "fulfillment of 
the statutory duty to assist . . . includes the conduct of a 
thorough and contemporaneous medical examination . . . so 
that the evaluation of the claimed disability will be a fully 
informed one."  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991); Allday v. Brown, 7 Vet. App. 517, 526 (1995) (citing 
Suttman v. Brown, 5 Vet. App. 127, 138 (1993) (duty to assist 
includes providing the veteran a thorough and contemporaneous 
medical examination when needed)).  The veteran should be 
afforded VA examinations to determine the nature and etiology 
of any headaches, psychiatric disability and low back 
disability that may be present, and to determine the 
relationship between any such conditions and the veteran's 
service.

Accordingly, this case is REMANDED for the following:

1.	The RO should obtain the veteran's 
medical records from the VA Medical 
Center in Long Beach for any treatment 
for headaches, psychiatric disability 
or low back disability during the 
period of 1987 to the present.  Please 
obtain following type of records: 
Imaging (X-Ray, MRI, CT scan).  There 
is indication in the file of an MRI 
taken in April 1996 and possibly X-rays 
or an MRI in August 1996.  

2.	Make arrangements with the appropriate 
VA medical facility for the veteran to 
be afforded the following examination: 
a psychiatric examination to determine 
the nature and etiology of any mental 
disability that is present.  The 
examiner should determine what 
psychiatric disability the veteran 
suffers from, if any.  Send the claims 
folder to the examiner for review.  The 
examiner should review the service 
medical records, especially the records 
relating to the veteran's 
hospitalization in August and September 
1987 and the diagnosis of an adjustment 
disorder with depressed mood, and a 
personality disorder.  The examiner 
should also review the March 1996 VA 
examination that indicates a diagnosis 
of an adjustment disorder with anxious 
and depressed mood.  If a current 
psychiatric disability is diagnosed, 
the examiner is requested to offer an 
opinion as to whether it is more 
likely, less likely, or as likely as 
not that any current psychiatric 
disability is related to service, 
including whether it is related to the 
adjustment disorder with depressed mood 
diagnosed in 1987.  The examiner is 
requested to offer an complete 
rationale for any opinion provided.

3.	Additionally, make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded the 
following examination: an examination 
to determine the nature and etiology of 
any headaches and low back disability.  
The examiner is requested to review the 
claims folder including the 1987 
records from Singing River Hospital, 
the March 1996 VA examination that 
diagnosed headaches of unknown 
etiology, and the VA outpatient 
treatment notes, especially the August 
1996 treatment note that indicates a 
lumbar spine disc herniation.  When 
performing the examination, all 
necessary tests should be conducted.  
The examiner is requested to offer an 
opinion as to whether it is more 
likely, less likely, or as likely as 
not that any current headaches or low 
back disability is related to service.  
When offering this opinion the examiner 
should review the service medical 
records including the separation 
examination and report of medical 
history that do not indicate any 
headaches or low back problems.  The 
examiner should also review all 
available X-ray or MRI reports 
including the March 1996 X-ray report 
showing an essentially normal lumbar 
spine.  The examiner should offer a 
complete rationale for any opinion 
provided.

4.	The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R 
§§ 3.102, 3.156, 3.159, 3.326(a) (2002)

5.	Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant 
and the appellant's representative, if 
any, should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  No action is required of the veteran 
until he is notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


 



